Lamar, J.
(After stating the foregoing facts.) From the statement of facts it will be seen that the case in its last analysis involved the question as to whether having the deed made to the wife was a gift by an insolvent, leaving the land subject to his debts. The evidence in her favor was very strong and circumstantial, and would have sustained a verdict in her favor. That for the plaintiff in fi. fa., however, was in direct conflict with that for the claimant, and sufficient to sustain a verdict finding the ■land subject.' There is no error of law assigned. The verdict has been approved by the trial judge, and this court will not interfere With his judgment in refusing to grant a new trial.

Judgment affirmed.


All the Justices concur.